¢DQ\IO)U'l-LQN-\

NNNNNNNN|\)_\_\_\_\_\_\_\_\_\_A
m`|O)CD-BC»)N-¥O(DQ\IO)U'|LO)N-\O

 

 

/

 

 

 

 

 

_\L_i=iuzc) _Rizceivei)
,Eiireiiso sizRonoii
counsewmiesoi= aecoiio
APR U'i 2019
cLERi< us oisrriicr couRi'
oisrRicr ornava
oY: oEPurv

 

 

 

 

UN|TED STATES DlSTR|CT COURT

DlSTR|CT OF NEVADA
JAY L. JlNl, Case No. 3:19-cv-00179-|V|MD-CBC
Plaintiff, ORDER
v.
AlTOR NARVlAZA, et al.,
Defendants.

 

 

l. DlSCUSSlCN

Plaintiff, who is a prisoner in the custody of the E|ko County Jai|, has submitted a
civil rights complaint pursuant to 42 U.S.C. § 1983 and has filed an application to proceed
in forma pauperis for non-prisoners (ECF No. 1, 1-1).

Plaintiff's application to proceed in forma pauperis is incomplete Pursuant to 28
U.S.C. § 1915(a)(2) and Local Ru|e LSR 1-2, Plaintiff must complete an application to
proceed in forma pauperis for prisoners and attach both an inmate accou ‘\t statement for
the past six months and a properly executed financial certificate Plaintiff has not done
that. (See ECF No. 1). Therefore, the in forma pauperis application is denied without
prejudice. The Court will retain Plaintiff's civil rights complaint (ECF No. 1-1), but will not
file it until the matter of the payment of the filing fee is resolved. Plaintiff will be granted
an opportunity to cure the deficiencies of his application to proceed in forma pauperis. or

in the alternative, pay the full filing fee for this action. lf Plaintiff chooses to file a new

 

_\

©®\lC)OT-b~®l\)

 

 

application to proceed in forma pauperis he must file a fully complete application to
proceed in forma pauperis for prisoners and attach both an inmate account statement for
the past six months and a properly executed nnancia| certificate.
ll. CCNCLUSlCN

For the foregoing reasons, lT lS ORDERED that Plaintiff's application to proceed
in forma pauperis (ECF No. 1) is DEN|ED without prejudice to file a new application

lT lS FURTHER ORDERED that the Clerk of the Court SHALL SE|\|D Plaintiff the
approved form application to proceed in forma pauperis by a prisoner, as well as the
document entitled information and instructions for filing an in forma pauperis application.

lT lS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) me a fully complete application to proceed in forma pauperis, on
the correct form with both an inmate account statement for the past six months and a
properly executed financial certificate in compliance with 28 U.S.C. § 191:5(a); or (2) pay
the full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
administrative fee).

lT |S FURTHER ORDERED that if Plaintiff does not timely comply with this order,
dismissal of this action may result.

|T lS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
(ECF No. 1-1), but shall not file it at this time.

DATED: /~F,/ 'L/'/ 701 9

 

 

